Citation Nr: 0210193	
Decision Date: 08/21/02    Archive Date: 08/29/02	

DOCKET NO.  94-49 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an increased evaluation for right leg 
pain, currently rated 10 percent disabling.

3.  Entitlement to an increased evaluation for left leg pain, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1976 to 
February 1979 and from August 1986 to July 1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision by the 
Department of Veterans Affairs (VA) Indianapolis, Indiana, 
Regional Office (RO), which denied the veteran service 
connection for a low back disability as well as entitlement 
to increased evaluations for his service-connected bilateral 
leg pain.

This case was previously before the Board and in October 1997 
it was remanded to the RO for additional development.  The 
case has since been returned to the Board and is now ready 
for appellate review.

The issue of entitlement to service connection for a right 
ear hearing impairment will be addressed in remand portion of 
this decision.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  A low back disorder did not have its onset in service and 
arthritis of the lumbar spine was not demonstrated until many 
years thereafter.

3.  The service-connected right leg disorder is manifested by 
pain separate and distinct from radicular pain attributable 
to a nonservice-connected low back disorder; and is 
productive of no more than slight, mild incomplete paralysis.

4.  The service-connected left leg disorder is manifested by 
pain separate and distinct from radicular pain attributable 
to a nonservice-connected low back disability; and is 
productive of no more than slight mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service and arthritis of the lumbar spine may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

2.  The criteria for a rating in excess of 10 percent for 
right leg pain have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.2, 
and Part 4, Diagnostic Code 8720 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

3.  The criteria for a rating in excess of 10 percent for 
left leg pain have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.2, 
and Part 4, Diagnostic Code 8720 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations.

During the pendency of this appeal the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475.  This legislation is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification procedures.

After reviewing the record, the Board is satisfied that by 
virtue of the rating decision, statement of the case and 
supplemental statements of the case issued during the 
pendency of this appeal that the veteran was given notice of 
the information and medical evidence necessary to 
substantiate his claim.  Moreover, it appears that all 
evidence identified by the veteran or in his possession has 
been obtained and associated with the claims file.  There is 
no indication that more recent, relevant medical records 
exist that have not been associated with the claims file.  
The veteran's service medical records are on file and appear 
to be intact.  In addition, the RO has provided the veteran 
with VA examination adequate for the purposes of addressing 
the issues on appeal.  In essence VA has satisfied its duties 
to notify and assist the veteran in this case.  Further 
development and further expending of VA resources is not 
warranted as the circumstances of this case indicate that a 
further remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).





Factual Background

The veteran's service medical records show that in April 1987 
the veteran presented to a service department treatment 
facility with complaints of low back pain with no positive 
history.  Following an essentially normal physical 
examination, mild chronic low back pain was diagnosed. In 
July and August 1987 the veteran was seen with complaints of 
bilateral leg pain of approximately 6 to 7 months duration.  
He denied any specific trauma.  In July 1987, following a 
physical examination of his legs, which was essentially 
normal possible patellofemoral syndrome--no evidence of other 
dysfunction at this time was diagnosed.  In August 1987 the 
veteran's leg pain was assessed as being of questionable 
etiology following a normal examination.  In October 1987 it 
was noted that the veteran's pain in the lower extremities 
had persisted about 11 months and according to the veteran 
has started in his ankles and worked up to his hips.  When 
examined in the orthopedic clinic in January 1988 it was 
noted the veteran had no orthopedic pathology present.  There 
was no atrophy and the hips, knees and ankles had full range 
of motion.  The veteran was neurologically intact with 
negative straight leg raising.  A bone scan was interpreted 
to be negative.  A January 1988 computer tomography scan of 
the lumbar spine showed no evidence of disc herniation and no 
evidence of spinal stenosis.  A x-ray of the lumbosacral 
spine in January 1988 showed no abnormality other than a mild 
degree of midlumbar levoscoliosis.  An EMG/NCV study in 
February 1988 to rule out myopathy showed no electrical 
evidence of myopathy/neuropathy.  Following an examination in 
April 1988 the veteran's examiner indicated that the veteran 
had chronic lower leg pain of questionable etiology with no 
specific diagnosis reached by neural/vascular/orthopedic 
consultants.  It was concluded in April 1988 that the veteran 
had leg pain of unknown etiology.  A June 1988 physical 
evaluation board recommended the veteran for service 
discharge due to chronic bilateral leg pain of unknown 
etiology, rated as analogous to degenerative arthritis.

On his initial VA examination in March 1989 the veteran 
complained of severe leg pain in both legs.  He said that he 
had deep sharp shooting pains that emanated from the bottom 
of his legs to his hips.  On physical examination the hips, 
ankles and knees were all normal.  The joints were not red or 
hot.  There was no crepitations or clicks and all the joint 
functions were normal.  On neurological examination sensory 
and motor functions were intact.  Chronic bilateral leg pain 
by history was the diagnosis.  The examiner indicated that 
his examination of the legs and joints as well as vascular 
and neurological examinations of the lower extremities were 
normal.  He noted that the veteran had a diagnosis of 
degenerative arthritis by history with a normal examination 
both orthopedically and vascular wise and neurologic wise.  
It was also noted that X-rays of his knees and ankles were 
supportive of the clinical examination findings.

Service connection for chronic pain, right, etiology unknown 
and service connection for chronic leg pain, left, etiology 
unknown was established by an RO rating action dated in May 
1989.  These disorders were each rated 10 percent disabling 
under Diagnostic Code 8720 of VA's Schedule for Rating 
Disabilities (rating schedule).

The veteran was presented to a VA outpatient treatment 
facility in June 1990 with complaints of a five-year history 
of knee pain.  It was noted that the veteran was a welder and 
on his knees frequently.  Following a physical examination 
significant for positive patellar pain bilateral 
patellofemoral syndrome was the diagnostic impression.  When 
seen in February 1992 the veteran had further complaints of 
leg pain and noted that he had shooting pains since 1986.  On 
physical examination there was no evidence of redness, 
swelling or tenderness.  Chronic leg pain was the diagnosis.

On a VA examination in May 1992 the veteran reported a 
history of bilateral leg pain since 1987 from the hips to the 
ankles.  He said he had no history of low back pain.  He 
further said that his leg pain was aggravated by weather 
changes and by participation as well as any activity and long 
standing.  Physical examination of the veteran's hips, knees, 
ankles, thigh and lower legs, were essentially normal with no 
findings of deformity, discoloration, edema or tenderness.  
The veteran's hips, knees and ankles had a full range of 
motion.  On neurological examination the veteran had full 
strength bilaterally to the lower extremities.  Deep tendon 
reflexes were symmetrical and sensation was intact.  There 
was no complaint of pain throughout the active range of 
motion on examination.  Transient bilateral chronic knee pain 
was the diagnosis.  An X-ray of the veteran's right and left 
hip and right and left femurs in May 1992 were negative.  An 
X-ray of the right and left leg was noted to show no gross 
osseous or articular abnormalities in either the right and 
left tibia and the right and left fibula.  An X-ray of the 
knees was also interpreted to be normal.

VA outpatient treatment records compiled between March 1993 
and March 1994 show that the veteran complained in March 1993 
of low back pain without any history of recent injury or 
trauma.  Following a physical examination low back pain was 
the diagnostic impression.  When seen in August 1993 for 
continued complaints of back pain it was noted that the 
veteran had been seen on multiple times in the orthopedic and 
neurology clinic without any findings except for slight 
degenerative disc disease by X-ray at L2-L3 level.  The 
veteran complained that his pain begins at the lumbar level 
and radiates down both legs.  On physical examination the 
veteran was found to be positive on straight leg raising at 
60 degrees bilaterally.  Motor/sensory was intact.  Mild 
degenerative disc disease was the diagnostic assessment.  The 
veteran was provided a lumbar epidural.

On a VA spine exam in March 1994 the veteran complained of 
leg problems for the past seven years.  The examiner noted 
that the veteran's X-rays of one year ago had revealed mild 
degenerative changes of L2 and L3 with no fixed deformities.  
On physical examination the veteran was noted to have 
objective evidence of pain on flexion and extension.  There 
was also a questionably positive straight leg raise with 
dorsiflexion of the foot but the veteran still had pain with 
the knee flexed.  The veteran could toe walk, heel walk and 
squat without difficulty.  A computer tomography scan of the 
lumbar spine was interpreted to show a right-sided protrusion 
at the L5 - S1 level and a left-sided protrusion at the L4-5 
level as a spur possibly involving the intervertebral 
foramina at the L1-2 level on the right.

The veteran was examined by a private physician in May 1994 
for complaints of chronic low back pain.  Following a 
physical examination and review of computer tomography scans 
the veteran's private physician noted that clinically and 
radiologically the veteran had evidence of multiple level 
lumbar spondylosis and degenerative changes.  In July 1994 
the veteran was noted by a private physician to have lumbar 
disc protrusions at L5 - S1 and L4-5.  It was recommended 
that the veteran implement a physical therapy program.

In an undated statement the veteran's private physician Hal 
Baumann, M.D., reported that the veteran had chronic low back 
pain and well-documented lumbar spondylosis and evidence of 
arthritis at several levels in the lumbosacral spine.  He 
stated that as a result of his back disease the veteran also 
has associated bilateral leg pain of longstanding duration.

When examined in May 1994 by John J. Guarnaschelli, M.D., for 
continuation of chronic low back pain it was noted on 
physical examination that the veteran was restricted in 
extremes of forward bending.  There was bilateral hamstring 
tightness at 80 degrees.  Motor examination showed good 
symmetrical and equal strength bilaterally.  Knee jerks and 
ankle jerks were two plus.  Peripheral pulses appeared 
intact.  Multiple level lumbar spondylosis and degenerative 
changes were diagnosed.  An MRI of the veteran's lumbar spine 
in June 1994 was interpreted by a private physician to show 
degenerative disc disease at L2-3, L4-5 and L5 - S1 but no 
evidence of soft disc herniation or lateralizing defects.

At a hearing on appeal before a hearing officer at the RO in 
May 1995 the veteran described the pain in his leg and stated 
that he started getting leg pain when he was in the military 
and that it now bothers him on a daily basis.  He said he 
started getting treatment for his leg pain at a VA medical 
center but they would never tell him what the problem was and 
would shuffle him from clinic to clinic until he finally 
wound up in the pain clinic.  He stated that he had received 
two lower epidurals from the pain clinic and that these 
helped for about 30 days.  He added that private physicians 
are seeing him for his complaints of leg pain and that in 
talking to him he confirmed that, "in his medical opinion, 
that my back was the problem with my legs all along."  The 
veteran said he has been prescribed Vicodin for his leg pain, 
which starts in his buttocks and runs down the length of his 
leg.  With respect to his back, the veteran testified that he 
started to have problems with his back in service around 
1978.  He could not recall any injury but said that it just 
suddenly came about in connection with running during his 
physical training program.  He said he was treated 
conservatively in service with heat and some anti-
inflammatory medication.  He testified that he continued to 
have problems with his back thereafter but that these 
problems resulted prior to his second period of enlistment.  
He added that in 1986 his leg condition started up and that 
his back "never really bothered me."  He said his back 
condition started coming on several years following his 
separation from his second period of service.

An August 1995 MRI of the veteran's lumbar spine was 
interpreted by a private physician to show some chronic 
degenerative changes and disc herniation at the L4-5 level, 
midline and left of midline.  In January 1996 the veteran was 
admitted to the Jewish Hospital in Louisville, Kentucky, for 
a left L4-L5 disc herniation with superimposed spinal 
stenosis.  He underwent a decompressive hemilaminectomy, 
partial fasciectomy and microsurgical diskectomy.  On a 
postoperative follow up in February 1996 his physician noted 
that the veteran had good relief of his leg pain although 
with prolonged sitting or prolonged standing he'll have some 
recurrence of numbness in the calf and foot.

On a VA examination in October 1996 it was noted that the 
veteran was diagnosed with degenerative joint disease in the 
early 1990's and underwent surgery at Jewish Hospital in 
January 1996.  On this examination the veteran complained of 
chronic low back pain radiating to his legs bilaterally, left 
greater than right with occasional numbness.  Examination of 
the spine found no postural abnormalities or fixed 
deformities.  The musculature of the back was within normal 
limits.  Neurologically the veteran had two-plus patellar 
reflexes and absent ankle jerks.  It was noted that the 
veteran was able to slowly walk on heels and toes and that 
there was a questionable functional overlay noted.  History 
of degenerative disc disease, with radiculopathy accounting 
for leg pain was the diagnosis.

In a February 1997 addendum to the October 1996 examination a 
VA clinician responded to the question of whether or not the 
veteran's back disability noted on the VA examination in 
October 1996 was the direct result of his bilateral leg 
condition.  The clinician responded that it was unlikely that 
leg pain could cause back pain.

In a statement dated in August 1997 Dr. Baumann stated that 
he considered the veteran totally and permanently disabled 
from his severe back disease.  He noted that the veteran had 
severe degenerative arthritis involving his entire spine and 
could only walk half a block or less and then only with the 
use of a cane.

On a VA examination in March 1998 the examiner noted that the 
veteran was being evaluated for sharp shooting pains in both 
lower extremities as well as low back pain.  He noted the 
veteran's history and observed that the veteran was in good 
health until 1987 when he noted that he started to have sharp 
shooting pains in both lower extremities which later became 
constant in nature.  He also observed that since 1988 the 
veteran has also experienced low back pain which increased in 
frequency and required surgery in 1995.  On physical 
examination the veteran's extremities were noted to exhibit 
no edema.  There was no fasciculations or atrophy in the 
lower extremities and strength in both lower extremities was 
5/5.  Plantar flexion and dorsiflexion was 5/5.  Knee 
extension and flexion was 3/5, secondary to pain in the back.  
Straight leg raise was positive in both legs, left more than 
right.  There was decreased sensation to pinprick and light 
touch in the left L4 distribution and proprioception as well 
as temperature sensation was intact.  Reflexes were 
symmetric, normoreflexia, bilaterally.  The knee as well as 
ankle reflexes were elicited in both lower extremities and 
plantar responses were flex.  The examiner concluded that the 
veteran had low back pain as well as episodes of sharp 
shooting pain with salient features of radiculopathy such as 
positive straight leg raising sign, as well as tenderness in 
the lower back.  Radiculopathy was the diagnosis.

On a VA spine examination in March 1998 it was noted that the 
veteran had a long history of low back pain with radiation to 
the bilateral lower extremities.  The veteran said that his 
left leg pain is somewhat worst than his right and his back 
pain would be more significant than his leg pain as he feels 
they are related.  It was noted that the veteran does have a 
history of low back injury in service after performing some 
heavy activities which resulted in significant back pain the 
next day with no history of fracture or infection or any 
history of spinal tumor.  On physical examination of the 
lumbar spine paraspinal atrophy was noted with no evidence of 
spasm.  On neurological examination motor strength was 5/5 
with reproduction of his low back pain with extensive effort.  
Sensation was grossly intact other than some slight decreased 
sensation in the S1 distribution of his left lower extremity.  
A review of the X-rays by his examiner showed significant 
degenerative changes particularly at the L2-3 interspace with 
osteophyte formation and retrolisthesis of L2 on 3.  It was 
also noted that the veteran does have mild disc space 
narrowing at the L4-5 level.  Degenerative disc disease more 
significant at the L2-3 level causing discogenic back pain 
was the diagnostic assessment.  Bilateral lower extremity 
pain, left worse than right was also diagnostically assessed.

On a VA bones examination in November 2000 it was noted that 
the veteran was discharged from service because of chronic 
leg pain.  It was further noted that following his discharge 
he was engaged in occupational welding which continued off 
and on for nearly 10 years.  The examiner added that due to 
the chronic state of his condition he was reevaluated and 
ultimately, a herniated disc diagnosis was made in 1995 for 
which he underwent disc surgery in January 1996.  It was 
reported that he had sufficient relief of his left leg pain 
thereafter, however the pain recurred and the back pain was 
also intensified keeping him from working following his 
surgery.  On physical examination the veteran walked with the 
aid of a cane and had a severe antalgic gait favoring his 
left leg.  He could heel and toe walk with difficulty.  
Straight leg raising test was strongly positive bilaterally 
on a supine position and negative on a standing position.  He 
maintained brisk reflexes in his knees and ankles, and had no 
neurological deficits from the standpoint of reflex or 
sensory examination.  The examiner concluded that the veteran 
was suffering from chronic low back pain and was status post 
diskectomy with some residual leg pain.

On a VA neurological examination in December 2000 it was 
noted that the veteran has a history of sharp shooting pain 
in both lower extremities as well as low back pain.  The 
veteran reported that he was in the service from 1975 to 1979 
and then thereafter from 1986 to 1988.  He stated that he was 
in good health until 1987 when he started having sharp pain 
in both extremities and also in his lower back.  He stated 
that when he was in the Army he was lifting heavy weights 
which he thinks caused the problem.  Following neurological 
examination severe chronic back pain and shooting pain to the 
legs which may be likely related to his service injury as he 
was lifting heavy weights, which can cause this kind of 
degenerative changes in the spine was the diagnostic 
assessment.

On a VA examination in April 2001 the examiner reported that 
he had reviewed the veteran's C-file and VA treatment records 
and that it was his opinion that "the veteran suffers from 
back disease during his service in the military."

A VA muscle examination in April 2001 noted that the veteran 
claimed that he injured his back while lifting heavy weights 
in service and that since then he has had back pain.  The 
veteran's examiner opined that the etiology of the veteran's 
back pain could be an injury to his back in service as a 
result of lifting heavy weights and that this could be the 
cause of his degenerative disc disease.  He also noted that 
the veteran had lower back pain secondary to degenerative 
disease in the lower back but said that it was hard to say 
whether the lower back is separated from his shooting pains 
to his legs or not.  He said that this is so because usually 
people who have lower lumbar degenerative disc disease 
usually have lower back pain and shooting pains in the leg 
which can be part of the same problem.  He concluded with the 
opinion that the veteran had severe chronic back pain and 
shooting pain to his legs, which can be at least as likely as 
not related to his service injury as he claimed that he was 
lifting heavy weights and started to have pain during 
service.

The veteran's medical history was further reviewed by a VA 
physician in November 2001.  He stated that after reviewing 
the veteran's claims file he was unable to find any evidence 
of the veteran's having injured his back or complaining of 
back pain during his service.  He noted that the veteran did 
have complaints of right and left leg pain while in service 
and that evidence of these complaints are in the veteran's C-
file.  He added that the veteran later went on to have lumbar 
disc surgery after his discharge from service which improved 
his pain in his legs for awhile but continues to have back 
pain which seems to have started following his service.  He 
added that after reviewing the claims file and the 
evaluations offered in April 2001 that he would conclude that 
the veteran's leg pain was service connected being likely 
related to a lumbar disc herniation, even though the veteran 
did not have complaints of back pain during service.  He 
further stated that back pain is likely related to the 
degenerative disc and therefore is more likely than not that 
the back pain is related to the disc, which is also the cause 
of his leg pain.  He added that it cannot be said that the 
veteran's disc herniation was caused by any certain incident 
in service but was most likely a degenerative process with 
gradual onset of a chronic nature.

The veteran's VA claims file was further reviewed in December 
2001 for the purpose of determining the nature and etiology 
of the veteran's low back disability and rendering a 
clarifying opinion as to whether the veteran's current low 
back problems were separate and distinct from his service-
connected bilateral leg pain.  The examiner noted that he had 
reviewed the veteran's C-file which revealed the following 
information:  In July 1987 symptoms of bilateral leg pain 
were noted with swelling in the left knee, thighs, hips and 
ankles for almost 6 to 7 months.  In January 1988 a physician 
note documents a chronic bilateral pain exacerbated with 
exertions.  Bone scan was negative and the physician 
suggested that the history was not consistent with 
radiculopathy.  It was the physician's conclusion that the 
pain merely presents myofibrositis.  A note in January 1988 
documented severe deep bone pain in both legs with occasional 
vague numbness, but no back pain.  Lumbosacral spine was 
normal, except for a mild degree of midlumbar levoscoliosis.  
Notes from October 1992 until August 1994 show the veteran 
was treated for degenerative joint disease of the lumbar 
spine manifested as back pain radiating to both legs.  March 
1994 notes document back and leg pain bilaterally and 
examination reveals reduced range of motion with reduced 
flexibility.  A computer tomography scan of the lumbar spine 
in April 1994 showed right-sided L5 - S1 disc protrusion, 
left-sided L4-5 disc protrusion, and an L1-2 spur on the 
right side.  In December 1995 the veteran was seen at Jewish 
Hospital where he underwent a neurological evaluation that 
was consistent with the neurological deficits related to left 
L4-5 disc herniation.  He underwent decompressive 
laminectomy.  The examiner concluded after reviewing the 
veteran's claims file and the notes of the previous 
physicians who evaluated the veteran that the etiology of the 
veteran's back pain appears to be degenerative disc disease 
of the spine.  He also concluded that the veteran's low back 
pain problems is separate and distinct from his service-
connected right and left leg pain.  He said the reason for 
this conclusion stems from his review of the evidence in the 
claims file.  He noted that the evidence is clear that the 
veteran had a chronic feature of severe deep pain in the 
lower extremities with swelling and exacerbation with 
exertion but that there was no existing back pain in the 
notes prior to January 1988.  He added that the note in 
January 1988 documented that the history is not consistent 
with radiculopathy and rather a possibility of myofibrositis.  
He stated that therefore based on these notes he concluded 
that the veteran's low back pain is separate from his 
service-connected right and left leg pain.  He also concluded 
that the veteran developed radicular back pain to the lower 
extremities which was due to disc herniation caused by 
degenerative disc disease of the spine, whereas, the 
preexisting lower extremity pain is a distinct entity that is 
seen as separate as the back precondition and might represent 
a fibromyalgia versus fibromyositis.  

Records received from the Social Security Administration 
includes a report of an examination provided to the veteran 
in September 1995.  It was noted that the veteran stated that 
he initially experienced pain in his low back in 1987 and has 
had trouble since that time.  He added that the veteran 
stated that he had a diagnosis of degenerative disc disease 
at L2-3, 4-5, and 5-1 levels without any obvious evidence of 
herniation.  It was also added that the veteran has not had 
an obvious motor or sensory abnormality in the lower 
extremities and has been managed satisfactorily with 
nonoperative treatment.  Also included in these files is a VA 
outpatient treatment record dated in February 1993 in which 
the veteran complained of low back pain which first started 
in December 1992.  This record notes that the veteran does a 
lot of lifting and handling as a welder at work but had 
received no recent trauma.  The veteran denied radiation or 
paresthesias at present.  Following physical examination 
degenerative disc disease of the lumbar spine was diagnosed.





Analysis

I.  Service Connection for a Low Back Disorder

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by service, 
or in the case of certain diseases, to include arthritis, 
manifested to a compensable degree within a specific period 
subsequent thereto.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, service 
connection may be granted for a disease diagnosed after 
discharge when all the evidence including that pertinent to 
service establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Where a disease is no inherently 
chronic, the record must also demonstrate continuity of 
symptomatology with the disorder noted in service with a 
currently demonstrated disease or injury residual.  38 C.F.R. 
§ 3.303(b). 

The veteran was not diagnosed as suffering from a chronic 
back disorder to include either discogenic or degenerative in 
nature in service.  Although the veteran had an episode of 
low back pain characterized by a service physician as "mild 
chronic" in April 1978 his remaining service medical records, 
including medical records associated with his subsequent 
period of service in the mid to late 1980's records no 
further complaints, findings and/or diagnoses of a back 
disorder.  A chronic back disorder consisting initially of 
mild degenerative changes at the L2-L3 level of the lumbar 
spine as evidenced by the clinical record summarized above 
was not clinically and/or radiologically documented until 
February 1993.  This is more than three years after the 
veteran's separation from his last period of service and too 
remote in time therefrom to warrant service connection on 
either a direct or presumptive basis. 

The veteran nevertheless maintains that he had symptoms of a 
low back disorder in service and points to his service-
connected bilateral leg pain as a manifestation thereof.  The 
Board has made a careful longitudinal review of the record 
and finds that the veteran's assertions are not substantiated 
by the clinical evidence viewed in its entirety.  The 
clinical evidence shows that the veteran's service-connected 
leg pain preexisted any clinical or radiological findings of 
low back pathology for a number of years.  In fact, the 
initial manifestations of leg pain were attributable 
primarily to questionable etiology or pathology unrelated to 
the veteran's lumbosacral spine such as patellofemoral 
syndrome, prepatellar bursitis and/or chondromalacia in 
service.  X-rays and computer tomography scans of the lumbar 
spine in service contemporaneous with the veteran's 
complaints of bilateral leg pain showed no anomaly exclusive 
of a mild degree of midlumbar levoscoliosis.

Furthermore, there was no evidence of any disc herniation 
and/or spinal stenosis in service.  EMG/NVC studies as late 
as March 1988, approximately eight months after the veteran's 
initial complaints of leg pain were negative for any clinical 
evidence of myopathy and/or neuropathy.  A neurological basis 
for the veteran's leg pain was not found on his initial post 
service VA examination in March 1989.  

Competent medical opinion obtained from VA clinicians 
following evaluation of the veteran and a complete review of 
the evidentiary record, contrary to the arguments made by the 
veteran have concluded that his current low back disability 
and his service-connected bilateral leg disabilities are 
separate and distinct disease processes.  Here we observe 
that while the veteran was found to have degenerative disc 
disease with radiculopathy accounting for leg pain on VA 
examination in October 1996 an addendum to that examination 
responding to the question as to whether the veteran's back 
disabilities is a direct result of his service-connected 
bilateral leg condition, responded that such a relationship 
was unlikely.  

Similarly, a VA opinion obtained in December 2001 
unequivocally found the veteran's low back condition to be 
unrelated to his service-connected bilateral leg pain.

While VA physicians in April 2001 appeared to have taken a 
contrary review with respect to the relationship between the 
veteran's service-connected bilateral pain and his current 
low back condition, these opinions are of limited probative 
value as they assume that the veteran's bilateral leg pain is 
solely the result of a back injury in service.  Such an 
injury is not shown by the contemporaneous medical record, 
which contains only an isolated incident of back pain in 1978 
without any history of injury or further complaints or 
findings thereafter.  We concede that the veteran has 
radicular pain in his legs stemming from his current back 
disorder.  However, as noted by the veteran's VA examiner in 
December 2001 the service-connected leg pain preexisted the 
veteran's degenerative disc disease and is a distinct entity 
thereof.  In a case like this the evidence must be viewed as 
a whole.  When this is done it is clear that the veteran's 
back disorder identified many years after service is 
unrelated to his service-connected bilateral leg pain and 
such leg pain was not a manifestation of a back injury in 
service.  The veteran's statements to the contrary are 
insufficient to support a finding that a low back disorder 
began during service.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

For these reasons the Board finds that a low back disorder, 
to include arthritis, was not incurred in or aggravated by 
service, and that arthritis may not be presumed to have been 
incurred in service.  The Board has determined, therefore, 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for a low back disorder.


II.  Increased Evaluation for Right and Left Leg Pain.

Disability evaluations are assigned by applying a Schedule of 
Rating Disabilities, which represents, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.

Although the regulations require that, in evaluating a given 
disability, the disability must be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Also, where there is a 
question as to which of two evaluations shall be applied the 
higher evaluation will be assigned if the disability more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies would be avoided, as well as the use of 
analogous ratings for conditions of doubtful diagnoses, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45.

With respect to the veteran's right and left leg 
disabilities, characterized as chronic right and left leg 
pain, the medical evidence in this case indicates that these 
disorders stem from a questionable etiology and, as 
established by the December 2001 examination report, they are 
unrelated to the veteran's existing nonservice-connected low 
back disability.  Under these circumstances, the veteran's 
service-connected conditions will be evaluated as analogous 
to an injury to the sciatic nerve as it affects functions of 
the leg (as did the RO).  38 C.F.R. § 4.20.

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the sciatic nerve.  A 20 percent evaluation 
requires moderate incomplete paralysis.  A 40 percent 
evaluation requires moderately severe incomplete paralysis.  
A 60 percent rating requires severe incomplete paralysis.  
The term "incomplete paralysis" indicates a degree of loss 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When there is complete 
paralysis the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost.  38 C.F.R. §§ 4.123, 
4.124, 4.124(a), Codes 8520, 8620, 8720.

With the above criteria in mind, the medical evidence of 
record reflects that when the veteran was most recently 
examined by VA in December 2001, the results of the 
neurological examination disclosed that the veteran's 
service-connected left and right leg disabilities are 
productive of pain, which is separate and distinct from the 
radicular pain that has been attributable to his nonservice-
connected low back disorder.  As evidenced by the record, the 
pain has been the predominant feature of the veteran's 
bilateral leg condition since service, and the neurological 
deficits, to include sensory as well as motor impairment, 
have not been demonstrated.  As such, the medical data 
indicate that the neurological symptoms are reflective of no 
more than mild incomplete paralysis of the sciatic nerve, and 
thus are not indicative of moderate incomplete paralysis of 
this nerve to support a 20 percent under the above noted 
diagnostic codes.  Therefore, increased ratings are not 
warranted.

The preponderance of the evidence is against the claim for a 
higher rating for both the service-connected right leg pain 
and service-connected left leg pain disorders.  Since the 
preponderance of the evidence is against the claims for 
increased ratings for the right and left leg disabilities, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a low back disorder is denied.

An increased evaluation in excess of 10 percent for right leg 
pain is denied.

An increased evaluation in excess of 10 percent for left leg 
pain is denied.


REMAND

The Board notes that in a May 1989 rating action, the RO 
denied the veteran's claim of entitlement to service 
connection for bilateral hearing impairment.  In September 
1989, the veteran filed a notice of disagreement contesting 
the denial of that claim.  By a separate rating decision, 
dated in January 1990, the RO granted service connection for 
a left hearing impairment, evaluated as noncompensable, but 
continued the denial of service connection for a right ear 
hearing impairment.  As the January 1990 rating action 
constitutes a full of the grant of benefits with respect to 
the award of service connection for hearing impairment of 
left ear, see Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997), it did not resolve the remaining issue concerning any 
claimed right ear hearing impairment and thus this issue is 
still in an appellate status.  However, the Board observes 
that upon a review of the record, there is no evidence 
showing that the RO has furnished the veteran a statement of 
the case (SOC ) with respect to his claim of service 
connection for a right ear hearing impairment.  Accordingly, 
this matter is remanded to the RO for the issuance of a SOC.

Therefore, this case is REMANDED for the following action:

The RO should issue a statement of the 
case pertaining to the issue of 
entitlement to service connection for a 
right ear hearing impairment.

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1994).  The RO should return this issue to the 
Board only if the veteran perfects his appeal in full 
accordance with the provisions of 38 U.S.C.A. § 7105.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

